        Case 1:20-cv-01637-YK-EB Document 35 Filed 02/11/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JORGE GOMEZ,                                  :
    Plaintiff                                 :
                                              :              No. 1:20-cv-01637
               v.                             :
                                              :              (Judge Kane)
THOMAS CULLEN, et al.,                        :
    Defendants                                :

                                    MEMORANDUM

       Before the Court are pro se Plaintiff Jorge Gomez (“Plaintiff”)’s second amended

complaint (Doc. No. 17) filed pursuant to Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971) and the Federal Tort Claims Act (“FTCA”), as well as

his motion for emergency preliminary injunctive relief (Doc. No. 27) and brief in support thereof

(Doc. No. 28). For the following reasons, the Court will deny Plaintiff’s motion.

I.     BACKGROUND

       Plaintiff is currently incarcerated at the Federal Correctional Institution Allenwood-

Medium in White Deer, Pennsylvania (“FCI Allenwood-Medium”). He is proceeding against

Defendants Thomas Cullen (“Cullen”), Ryan Parkyn (“Parkyn”), J.B. Foster (“Foster”), B. Zalno

(“Zalno”), K. Sorrell (“Sorrell”), the United States of America, and John Doe. (Doc. No. 17.) In

his second amended complaint, Plaintiff avers that Defendants violated his Eighth Amendment

rights and were negligent by failing to provide adequate medical care and a special diet to treat

Plaintiff’s various conditions, including colitis. (Id.) Defendants’ response to the second

amended complaint is due on or before March 1, 2021. (Doc. No. 30.)

       As noted above, Plaintiff has also filed a motion for emergency preliminary injunctive

relief. (Doc. No. 27.) He seeks such relief against Defendant Cullen, as well as Ian Connors,

Catricia Howard, and Miss Trate. (Id. at 1.) Plaintiff appears to seek an order directing these
            Case 1:20-cv-01637-YK-EB Document 35 Filed 02/11/21 Page 2 of 4




individuals to provide him medication for colitis, a proper diet, and an ultrasound or sonogram to

see if he has appendicitis. (Id. at 4.) Plaintiff “believe[s] that he ha[s] appendicitis or will have

in the near future” and cites to a 2018 CT scan that showed his appendix was “minimally

enlarged.” (Id.) Plaintiff also cites to medical tests that were performed in 2019 and 2020. (Id.

at 2-4.)

II.        LEGAL STANDARD

           Preliminary injunctive relief is extraordinary in nature and is discretionary with the trial

judge. See Orson, Inc. v. Miramax Film Corp., 836 F. Spp. 309, 311 (E.D. Pa. 1993) (citing

Skehan v. Bd. of Tr. of Bloomsburg State Coll., 353 F. Supp. 542 (M.D. Pa. 1973)). In

determining whether to grant a motion seeking preliminary injunctive relief, courts within the

Third Circuit consider the following four factors: (1) the likelihood that the applicant will prevail

on the merits; (2) the extent to which the movant is being irreparably harmed by the conduct

complained of; (3) the extent to which the non-moving party will suffer irreparable harm if the

preliminary injunction is issued; and (4) whether granting preliminary injunctive relief will be in

the public interest. See S & R Corp. v. Jiffy Lube Int’l, Inc., 968 F.2d 371, 374 (3d Cir. 1992)

(citing Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197-98 (3d Cir. 1990)). To prove

“irreparable injury” a plaintiff must demonstrate actual and immediate injury rather than a

possibility of future harm. See Continental Group, Inc. v. Amoco Chemical Corp., 614 F.2d 351,

359 (3d Cir. 1980). It is the moving party that bears the burden of demonstrating these factors.

See Dorfman v. Moorhous, No. 93-cv-6120, 1993 WL 483166, at *1 (E.D. Pa. Nov. 24, 1993).

“The relevant inquiry is whether the movant is in danger of suffering irreparable harm at the time

the preliminary injunction is to be issued.” SI Handling Sys., Inc. v. Heisley, 753 F.2d 1244,

1264 (3d Cir. 1985). Furthermore, “there must be a relationship between the injury claimed in



                                                     2
        Case 1:20-cv-01637-YK-EB Document 35 Filed 02/11/21 Page 3 of 4




the party’s motion and the conduct asserted in the complaint.” See Ball v. Famiglio, 396 F.

App’x 836, 837 (3d Cir. 2010) (internal quotation marks omitted) (quoting Little v. Jones, 607

F.3d 1245, 1251 (10th Cir. 2010)).

       Moreover, “[t]he ‘requisite feared injury or harm must be irreparable – not merely serious

or substantial,’ and it ‘must be of a peculiar nature, so that compensation in money cannot atone

for it.’” See ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987) (quoting Glasco v.

Hills, 558 F.2d 179, 181 (3d Cir. 1977)). “In order to demonstrate irreparable harm the plaintiff

must demonstrate potential harm which cannot be redressed by a legal or an equitable remedy

following a trial. The preliminary injunction must be the only way of protecting the plaintiff

from harm.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989).

“The key word in this consideration is irreparable. . . . The possibility that adequate

compensatory or other corrective relief will be available at a later date, in the ordinary course of

litigation, weighs heavily against a claim of irreparable harm.” Sampson v. Murray, 415 U.S. 61,

90 (1974) (emphasis in original).

III.   DISCUSSION

       As noted above, Plaintiff seeks injunctive relief from Defendant Cullen as well as Ian

Connors, Catricia Howard, and Miss Trate. Connors, Howard, and Trate, however, are not

parties to the above-captioned action. For that reason alone, Plaintiff’s request for injunctive

relief is legally deficient. See Martin v. Keitel, 205 F. App’x 925, 929 (3d Cir. 2006).

Moreover, to the extent Plaintiff seeks injunctive relief related to his allegations that Defendant

Cullen has provided inadequate medical care, he has failed to “produce sufficient evidence to

satisfy the essential elements of the underlying cause of action.” See McCahon v. Pa. Tpk.

Comm’n, 491 F. Supp. 2d 522, 527 (M.D. Pa. 2007). Plaintiff has cited no evidence that he is



                                                  3
        Case 1:20-cv-01637-YK-EB Document 35 Filed 02/11/21 Page 4 of 4




suffering from appendicitis or other appendix-related maladies. Moreover, the documents

attached to Plaintiff’s motion suggest that he has been receiving medical care, including outside

treatment at Geisinger Gastroenterology. (Doc. No. 27 at 6-11.) Overall, nothing in Plaintiff’s

filings suggests that he will suffer irreparable harm if injunctive relief is not granted. See Instant

Air Freight Co., 882 F.2d at 801; see also Adams v. Freedom Forge Corp., 204 F.3d 475, 484 (3d

Cir. 2000) (noting that “the risk of irreparable harm must not be speculative”). Rather, Plaintiff’s

motion for immediate relief appears to seek resolution of the ultimate issues presented in his

second amended complaint, and he has not demonstrated “potential harm which cannot be

redressed by a legal or an equitable remedy following a trial.” See Instant Air Freight Co., 882

F.2d at 801; see also Sampson, 415 U.S. at 90.

IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s motion for emergency preliminary injunctive

relief (Doc. No. 27) will be denied. An appropriate Order follows.



                                                       s/ Yvette Kane
                                                       Yvette Kane, District Judge
                                                       United States District Court
                                                       Middle District of Pennsylvania




                                                  4
